DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buttner (US 4426095).
 	Regarding claim 1, Buttner discloses a seal 10 Fig. 4, in particular for a fluid line connector, comprising: a tubular body 20 with an inner surface, an outer surface, a first axial end, and a second axial end; a first elastomeric layer 23 arranged on the inner surface; and a second elastomeric layer 15 arranged on the outer surface.
 	Regarding claim 2, Buttner discloses wherein the first elastomeric layer 23 extends over the first axial end of the tubular body 20 and merges into the second elastomeric layer 15.
 	Regarding claim 4, Buttner discloses wherein the first elastomeric layer 23 comprises at least one radially inward directed circumferential lip 26. 	Regarding claim 5, Buttner discloses wherein the at least one radially inward directed circumferential lip 26 is arranged on an axial end of the first elastomeric layer 23.
 	Regarding claim 6, Buttner discloses wherein the at least one radially inward directed circumferential lip 26 is capable of being bendable outwards or compressible outwards so as to be entirely retracted from an inner lumen defined by first elastomeric layer 23. 	Regarding claim 7, Buttner discloses wherein a second radially inward directed circumferential lip 27 is arranged on an other axial end of the first elastomeric layer 23.
 	Regarding claim 10, Buttner discloses wherein the tubular body 20 is cylindrical. 	Regarding claim 11, Buttner discloses wherein the first and second elastomeric layers 15, 23 are fused to the tubular body 20.
 	Regarding claim 12, Buttner discloses a fluid line connector Fig. 5 comprising a male connector part 41 and a female connector part 40, the male connector part comprising a body with a tubular extension 45 and the female connector part comprising a body with an opening 43, wherein the seal 10 is coaxially arranged in the opening, wherein the tubular extension of the male connector part is coaxially arranged in the seal, and wherein the fluid line connector further comprises a mounting device configured to mount the male connector part and female connector part together (Col. 3, Ln. 31-41). 	Regarding claim 13, Buttner discloses wherein outer dimensions of the seal 10 correspond with inner dimensions of a hole in the female connector part 40, and wherein inner dimensions of the seal correspond with outer dimensions of the tubular extension 45.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buttner in view of Beele (US 10422427).
 	Regarding claim 8, Buttner discloses the invention as claimed above but fails to explicitly disclose where the tubular body comprises a radially outward directed flange arranged on the second axial end.  Beele, a seal for an opening Fig. 5, discloses a seal having a radially outward directed flange 9 arranged on a second axial end.  Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to provide a flange to the body of the seal in Buttner as taught by Beele in order to ensure that the seal can be inserted into a hole up to the length of the seal. When a second fluid line end is inserted into the seal, the flange prevents the seal from being shifted further into the hole.  

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buttner.
 	Regarding claim 14, Buttner discloses the invention as claimed above but fails to explicitly disclose the material of the female and male connector parts.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the material according to the application in which the sealing is being placed and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
 	Regarding claim 15, Buttner discloses the invention as claimed above but fails to explicitly disclose functional direction of the radially inwardly directed circumferential lip comprised by the seal is bent or compressed outwards and entirely retracted from an inner lumen defined by first elastomeric layer.  Nevertheless, [A]pparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)


Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENE G BYRD/Primary Examiner, Art Unit 3675